The motion is based upon the sole proposition that we were in error in holding that the facts justified the jury in finding that appellant was in possession of the liquor for the purpose of sale. In support of his contention he refers us to Hester v. State, 262 S.W. Rep. 484. We do not regard the facts of that case as at all paralled with the facts shown in the present one. Hester had just gotten some whiskey from a negro at the latter's house. Officers found Hester in possession of the liquor before he left the house. If the negro from whom Hester got the whiskey had been on trial the case would have been more nearly in point.
We think the verdict and judgment should remain undisturbed. The motion is overruled.
Overruled.